Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover for damages sustained while in the employ of the State of Illinois and in the line of duty. It appears that while riding on a motorcycle on duty assigned to Mm by a superior on Route 21 of the Illinois hard road system, he was struck by a truck without apparent fault as to him; that he received serious injuries requiring considerable medical attention. The Attorney General comes and presents his position with the recommendation of the Superintendent of State Police that this claim be allowed in the sum of $3,327.30. Therefore this court recommends that claimant be allowed the sum of Three Thousand Three Hundred Twenty-seven 30/100 ($3,327.30) Dollars.